Citation Nr: 0533481	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
"back condition," which the RO had originally denied in 
April 1989.

The veteran provided testimony in support of his application 
to reopen his service connection claim at a hearing held at 
the RO in June 1998.  A transcript of that hearing has been 
associated with his claims folders.

The Board remanded this appeal in August 1999 for additional 
development.  Thereafter, the Board reopened the claim, in an 
October 2002 decision, and ordered additional development.  
The Board remanded the appeal once again in July 2003, and 
then denied the veteran's claim for service connection for a 
low back disability in a February 2004 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).

In April 2005, the veteran's private attorney and the 
Secretary of VA filed a Joint Motion for Remand, asking the 
Court to vacate the February 2004 Board decision and remand 
the matter for compliance with the terms of the motion.  The 
Court granted the motion by Order dated in April 2005.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran's low back disability, which was first 
diagnosed almost three decades after his separation from 
active military service, is not shown to be causally related 
to disease or injury incurred while on active duty.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters- Adequacy of the notification and 
assistance
 provided to the veteran

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

Under the VCAA, VA must also make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim, whether or not the records are in Federal custody, and 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005). 

Additionally, the Court has held that when a veteran's 
service records are presumed to have been destroyed in the 
fire that occurred at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  See Gregory v. 
Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Court has further held that VA must make "a reasonably 
exhaustive search" for relevant treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (where denial of a 
veteran's claim rests, in part, on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required); Moore v. 
Derwinski, 1 Vet. App. 401(1991) (duty to assist is 
particularly great in light of the unavailability of service 
medical records); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).   

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, and to explain its 
decision when the veteran's medical records have been 
destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).  

The record shows that, prior to the original denial of the 
veteran's claim for service connection for a back disability, 
which occurred in April 1989, the RO attempted to secure the 
veteran's service medical records but was informed by the 
NPRC that they were fire related, i.e., presumed destroyed in 
a 1973 fire at the NPRC.

An April 1989 notation in the computer-generated document 
that reflects the RO's 1989 request for a search by the NPRC 
of the veteran's service medical records indicates that a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, which is generally sent to a veteran to assist 
him in VA's efforts to reconstruct his service medical 
records, had already been furnished to the NPRC, together 
with the veteran's discharge certificate, in March 1989.

The above-mentioned NA Form 13055, dated on April 12, 1989, 
presumably filled out by the veteran, is of record.  It shows 
"back problems" as the response to a question about the 
nature of the claimed illness; "1954" as the response to a 
question about treatment dates; and "34 General Hospital, 
France," as the response to the question of the name and 
location of the hospital, dispensary, or medical facility 
where the claimant was allegedly treated.
 
The RO again advised the veteran of the unavailability of his 
service medical records, other than his separation 
examination report, in the April 1989 rating decision, in 
which his original claim for service connection was denied.

Having received the veteran's application to reopen his claim 
for service connection in November 1996, the RO once again 
attempted to obtain his service medical records.  This second 
attempt was again futile, as reflected in a March 1997 
administrative decision issued by the RO concluding that the 
veteran's service medical records were unavailable.  That 
decision explained that all procedures had been correctly 
followed, that all efforts to secure the veteran's service 
medical records had been exhausted, and that further efforts 
would be futile.

By letter also dated in March 1997, the RO notified the 
veteran that action had been delayed on his claim pending 
receipt of his service medical records, which the service 
department had been unable to locate.  All other means 
available for obtaining these records had been exhausted.  
The letter advised the veteran that, although VA would do all 
it could to assist him in establishing entitlement to the 
benefit sought, to include undertaking a thorough and 
complete effort to get his records, the ultimate 
responsibility for furnishing evidence needed in regards to 
his claim rested on him.  Therefore, the RO was giving the 
veteran an opportunity to furnish "any service records or 
other evidence in support of his claim before proceeding."

The RO further advised the veteran in the March 1997 letter 
that, if he did not have any service medical records in his 
possession, VA would attempt to contact his separation point 
if he provided the name and location of the facility where he 
was separated and the complete designation of the unit to 
which he was assigned immediately before discharge.  A 
decision would be made based on the evidence of record if no 
additional evidence was received within 10 days from the 
letter, but the decision would be reconsidered should service 
records be received after that decision.

Having received no response from the veteran to its March 
1997 letter, the RO issued the April 1997 rating decision 
from which this appeal ensued.

By means of a VCAA letter issued in June 2001, VA provided 
adequate notice to the veteran of the evidence needed to 
substantiate his service connection claim, and of the 
divisions of responsibility between him and VA to secure that 
evidence.  The veteran responded to that letter in a June 
2001 statement, in which he indicated that he did not have 
any new evidence to submit and asked that VA consider the 
medical evidence already of record when readjudicating his 
claim.  This statement demonstrated his understanding that he 
should submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b)(1).

VA provided further notice to the veteran by means of a 
letter dated in January 2003, in which the RO advised the 
veteran that he would be scheduled for a VA medical 
examination, the details of which he would be notified of 
shortly, and that the RO had placed a request for any 
additional medical records that would show treatment by VA 
for a low back disability between March 1955 and the present.

The January 2003 letter also reminded the veteran that 
evidence that would show treatment for low back problems 
between March 1955 and the present was still needed.  The 
letter asked the veteran to provide any additional 
information that would help the RO in its attempts to secure 
all necessary evidence, or to send any such evidence himself, 
as "[t]his may reduce the amount of time it takes to process 
your claim."

Additional VCAA-compliant notice was furnished to the veteran 
by means of an August 2003 supplemental statement of the case 
(SSOC), which specifically gave him notice of the provisions 
of 38 C.F.R. § 3.159, to include the four notification 
elements.

In the April 2005 Joint Motion for Remand, it was noted that, 
because the veteran's service medical records were 
unavailable, VA had a duty to "advise the claimant to obtain 
other forms of evidence, such as lay evidence," but that the 
Board had failed to do so.  Instead, VA had only asked the 
veteran, in a March 1997 letter (in which he was advised of 
the unavailability of his service medical records) to 
"furnish any service records or other evidence in support of 
your claim before proceeding."  See Dixon v. Derwinski, 3 
Vet. App. 261, 262-3 (1992).  The parties to the motion also 
agreed that the Board had not addressed the issue of proper 
notice in a fire-related case.

By letter dated in May 2005, the Board again notified the 
veteran and his private attorney of their right to submit any 
additional evidence and/or argument in support of the claim 
on appeal.  While the veteran's private attorney requested, 
by letter dated in August 2005, a 60-day extension "to 
provide additional argument, as we are currently gathering 
additional evidence," and the Board granted the extension; 
in correspondence received in October 2005, the veteran's 
attorney wrote that the veteran "does not have any 
additional evidence or argument to submit," and requested 
that the Board proceed with the review of the matter on 
appeal.

The contents of the joint motion, which was signed by the 
veteran's representative, shows that he received actual 
knowledge to submit alternate evidence in lieu of the service 
medical records.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005) (holding that there cannot be a prejudicial 
notice error, if the veteran had actual knowledge of the 
notice).

It is clear, from a review of the record, that VA has fully 
complied with its duties to provide VCAA-compliant notice to 
the veteran and to assist him in securing the necessary 
evidence and information.  While the March 1997 
correspondence to the veteran did not specifically advise the 
veteran to furnish "other forms of evidence, such as lay 
evidence," it did clearly make him aware that his service 
medical records were unavailable and gave him an opportunity 
to submit any service records he might have, "or [any] other 
evidence in support of your claim."  Also, VA's notice to 
the veteran, in the June 2001 VCAA letter, that his claim 
needed evidence of an injury or disease incurred or 
aggravated during service clearly informed him of the need to 
obtain evidence that would support his allegation of a 
service-incurred injury to the back.

Moreover, VA gave the veteran an opportunity to provide lay 
testimony in support of his appeal when VA made it possible 
for him to testify at an RO hearing in August 1999.  
Additionally, the statements from the veteran and his private 
attorney indicating that they have no additional evidence to 
submit, when read in conjunction with the information 
contained in the Joint Motion for Remand, clearly show that 
they are both fully aware of what is needed to substantiate 
the claim.

The documents previously issued by the RO, particularly the 
June 2001 VCAA letter and the January 2003 duty to assist 
letter, as well as the various SSOCs issued during the 
pendency of this appeal, provided adequate required notice of 
the four elements.  Short Bear v. Nicholson, No. 03-2145 
(U.S. Vet. App. Aug. 31, 2005); Mayfield v. Nicholson.

Additionally, VA has assisted the veteran in securing the 
necessary evidence and information by making it possible for 
him to offer testimony at a personal hearing, by securing all 
identified medical records, and by scheduling him for a VA 
medical examination to ascertain the nature and likely 
etiology of the claimed low back disability.  38 U.S.C.A. 
§ 5103A.

VA has also conducted a "reasonably exhaustive research" 
for the veteran's service medical records, but the service 
department has indicated that the records are unavailable, as 
they are fire related.  The Board agrees with the RO's 
determination that additional attempts to obtain any such 
records would be futile, especially given the fact that the 
veteran has failed to submit information that would be 
sufficient to enable VA to undertake an intelligent, 
potentially successful search for them.

In regards to the timing of the VCAA notice, which was given 
after the initial decision in this case, it is noted that the 
Court has indicated that delayed notice is generally not 
prejudicial to a claimant.  Mayfield.  Moreover, there has 
been no allegation of prejudice in this case on account of 
the timing of the VCAA notice.

Insofar as the veteran has made it clear that he is fully 
aware of what is needed to substantiate his claim prior to 
final adjudication by VA, he has not been prejudiced because 
he has been provided "a meaningful opportunity to 
participate in the adjudication process."  Short Bear.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In reviewing every claim, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The earliest piece of relevant medical evidence shows a 
complaint in May 1978 of pain in the side on bending, which 
started "when [the veteran] lifted w[eigh]ts at [his] job."

Several private medical records dated in 1984 show treatment 
for low back pain, and an August 1984 X-ray study reveals a 
diagnostic impression of minimal degeneration of the lower 
lumbar spine in the anterior aspect.

Private medical records dated in November 1984 reveal that 
the veteran, a maintenance worker at a manufacturing plant, 
had developed low back pain after "lifting something on the 
job about six weeks ago."  He subsequently developed severe 
left leg pain, with radiation from the hip to the heel, and 
numbness.  Studies conducted at this time revealed 
abnormalities at the L5-S1 level of the spine, and the 
veteran's hospital course included a lumbar myelogram, a left 
L5-Sl hemilaminotomy, and exploration, as well as an L5 
laminectomy and L5-S1 discectomy.

Correspondence dated in September 1986 from a private 
physician notes a diagnostic impression of mechanical low 
back pain secondary to osteoarthritis, with residual left S1 
nerve damage from previous massive disc rupture.  The 
veteran's history of massive central disc hernia in 1984 and 
subsequent surgery were also noted.

On VA examination in February 1989, the veteran stated that 
his back started hurting while on basic training in 1953, 
that no X-rays were taken but he was put on limited duty at 
the time, that several times while overseas he had had "back 
problems," which "would be x-rayed," and that his back 
would be strapped or immobilized.  However, he acknowledged 
that "no problems were ever discovered."  The veteran 
reported intermittent back trouble since his 1955 discharge, 
which had gradually gotten worse as time went on.  The 
diagnoses included chronic back trouble, with mild lumbar 
spondylosis, and postoperative residuals from surgery for 
herniated nucleus pulposus.  A radiology report noted mild 
lumbar spondylosis.

At his June 1998 RO hearing, the veteran essentially 
testified that his low back pain began while on active duty 
and that the symptoms were recurrent during and after 
service.  He did not report any specific in-service injury to 
the back, but instead stated that he "assumed" that 
something had happened because his back started bothering him 
during basic training.  He also stated that he received 
treatment for low back complaints prior to his 1984 back 
surgery.

On VA examination in February 2003, the veteran reported that 
his back pain had its onset during basic training in 1953.  
Once again, he did not recall a specific injury that 
precipitated his back symptoms, but stated that he was 
treated during service for low back complaints and obtained 
relief.  The veteran indicated that, since his discharge, he 
had had intermittent pain, which became worse due to heavy 
manual labor.  He reported his history of back surgery in 
1984 and stated that he had had pain ever since.  He also 
said that he had daily pain, with radiation to the left hip 
and buttock to the fifth toe, and numbness of the sole.

The examiner indicated that the veteran's reported back pain 
during service was more likely than not mechanical low back 
pain with intermittent mechanical low back pain since that 
time.  It was noted that the veteran likely suffered an acute 
disc herniation in 1984, resulting from a work injury.  The 
examiner commented that if the veteran had had a significant 
injury to his back in 1953, which resulted in the severe disc 
herniation in 1984, one would expect a more significant 
spondylosis or more evidence of chronic changes of his back.  
It was the examiner's opinion that, although the veteran may 
have had mechanical low back pain with in-service onset, his 
disc herniation resulting in surgery and symptoms of 
radiculopathy were "all acute from [the] work injury in 
1984."

A February 2003 VA lumbar spine radiology report reveals an 
impression of "changes of spondylosis," while an 
electromyography (EMG) study also conducted in February 2003 
was normal.

VA medical records dated from March 1998 to April 2003 
essentially show that the veteran received treatment for a 
variety of conditions, including low back pain.

In essence, the veteran contends that his current low back 
disability had its onset in 1953, as the result of an injury 
during basic training, and that he has continued to 
experience back pain ever since.  The veteran is competent to 
report an in-service injury and a continuity of symptoms 
since that injury.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).

The veteran's report of an in-service back disability must, 
however, be weighed against the normal examination at service 
separation in March 1955, and the absence of any reports of a 
back disability for decades after service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that negative 
evidence, such as the absence of complaints or treatment for 
many years after service, constituted negative evidence 
against the claim).  

Also weighing against the veteran's claim is the fact that 
the earliest medical records documenting a back disability, 
report that it began after an industrial accident or 
accidents long after service.  

Further, the only competent medical opinion as to the 
relationship between the alleged episodes of in-service back 
pain and the current low back disability consists of the 
February 2003 VA medical opinion.  That opinion clearly 
operates against the veteran's claim:  The VA examiner 
conducted a comprehensive examination of the veteran and 
review of the record, and concluded that it was unlikely that 
any reported mechanical low back pain experienced in service 
was related to the acute disc herniation following the 1984 
work injury.

The evidence, as shown above, documents a current back 
disability, but weighs against a finding that the current 
disability resulted from the claimed injury in service.  
Thus, the weight of the evidence is against a finding that 
the veteran's current low back disability, which was first 
clinically demonstrated almost three decades after his 
separation from active military service, is related to a 
disease or injury in service.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for service 
connection for a low back disability must be denied.  
Gilbert. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


